         Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 1 of 6



 1   THE LAW OFFICES OF ANDREW J. BROWN
     ANDREW J. BROWN (160562)
 2   501 West Broadway, Suite 1490
     San Diego, CA 92101
 3   Tel: 619/501-6550
     andrewb@thebrownlawfirm.com
 4
     BLOOD HURST & O’REARDON, LLP
 5   TIMOTHY G. BLOOD (149343)
     THOMAS J. O’REARDON II (247952)
 6   501 West Broadway, Suite 1490
     San Diego, CA 92101
 7   Tel: 619/338-1100
     619/338-1101 (fax)
 8   tblood@bholaw.com
     toreardon@bholaw.com
 9
     Attorneys for Plaintiffs
10
                                   UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
     REBECCA TAYLOR and C.T. a minor, by          Case No. 3:20-CV-03906-RS
14   REBECCA TAYLOR, C.T.’S parent and
     guardian, on behalf of themselves and all    STIPULATION AND ORDER TO AMEND
15   others similarly situated,                   (1) BRIEFING SCHEDULE ON
                                                  DEFENDANT APPLE INC.’S MOTION TO
16                  Plaintiffs,                   DISMISS, (2) INITIAL CASE
                                                  MANAGEMENT CONFERENCE
17          v.                                    AS MODIFIED BY THE COURT
                                                  CLASS ACTION
18   APPLE INC.,
19                  Defendant.                    District Judge Richard Seeborg
                                                  Courtroom 3, 17th Floor
20

21                                                Complaint Filed:     June 17, 2020
                                                  Trial Date:          Not Set
22
                                                  JURY TRIAL DEMANDED
23

24

25

26

27

28
                                                                      Case No. 3:20-CV-03906-RS
                    STIPULATION AND ORDER AMENDING SCHEDULE
         Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 2 of 6



 1                                             STIPULATION

 2           Pursuant to Local Rules 6-1 and 6-2, Plaintiffs Rebecca Taylor and C.T., a minor, by
 3   Rebecca Taylor C.T.’s parent and guardian, on behalf of themselves and all others similarly situated
 4   (“Plaintiffs”) and Defendant Apple Inc. (“Defendant”) enter into this stipulation and agreement,
 5   subject to the Court’s approval, to amend the briefing schedule on Defendant’s motion to dismiss
 6   (ECF No. 17) and reset the date for the Initial Case Management Conference. Pursuant to Local
 7   Rule 6-2(a), the declaration of Andrew J. Brown is concurrently submitted in support of this request.
 8           1.     WHEREAS, Plaintiffs filed their Complaint on June 17, 2020;
 9           2.     WHEREAS, on June 23, 2020 the parties stipulated to an extension of time for
10   Defendant to file its response to the Complaint (ECF No. 12);
11           3.     WHEREAS, on July 16, 2020 the Court set an Initial Case Management Conference
12   for September 24, 2020 at 10:00am (ECF No. 14);
13           4.     WHEREAS, Defendant filed its Motion to Dismiss Under Federal Rule of Civil
14   Procedure 12(B)(6) on August 24, 2020 (ECF No. 24);
15           5.     WHEREAS, Defendant’s Motion to Dismiss is currently set for hearing on October
16   1, 2020, at 1:30pm;
17           6.     WHEREAS, Plaintiffs’ Opposition is currently due on September 8, 2020;
18           7.     WHEREAS, Defendant’s Reply brief, if any, is currently due on September 14,
19   2020;
20           8.     WHEREAS, the Parties believe there is good cause for amending the briefing
21   schedule as to Defendant’s Motion to Dismiss to provide the parties sufficient time to fully brief the
22   complex issues raised by Defendant’s motion;
23           9.     WHEREAS the parties also believe good cause exists to continue the Initial Case
24   Management Conference because this will allow the parties to focus their efforts on the issues raised
25   by Defendant’s Motion to Dismiss. Continuing the Initial Case Management Conference will thus
26   allow for significant efficiencies for the Court and the parties, which will be enhanced by scheduling
27   the hearing on Defendants’ Motion to Dismiss for the same day as the Case Management
28   Conference.
                                                       1                       Case No. 3:20-CV-03906-RS
                    STIPULATION AND ORDER AMENDING SCHEDULE
           Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 3 of 6



 1   WHEREAS, there have been no prior continuances of the Initial Case Management Conference.

 2            ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the

 3            approval of the Court, that:

 4            1.     The deadline for Plaintiffs to file their Opposition to Defendant’s Motion to Dismiss

 5                   is continued to October 8, 2020;

 6            2.     Defendant’s reply brief, if any, shall be due on November 9, 2020; and

 7            3.     Defendant’s Motion to Dismiss shall be heard, and the Initial Case Management

 8                   Conference shall be held, on the same date and at a date and time to be set at the

 9                   convenience of the Court.

10            4.     The original schedule and proposed continued dates are listed below for the Court’s

11                   convenience:

12

13    Event                                      Original Date
14    Opposition to Motion to Dismiss            September 8, 2020          October 8, 2020
15    Reply                                      September 14, 2020         November 9, 2020
16    Hearing on Motion to Dismiss               October 1, 2020            12/3/2020 at 1:30 p.m.
17    Initial Case Management Conference         September 24, 2020         1/7/2021 at 10:00 a.m.
18

19

20   ///
21

22   ///
23

24   ///
25

26

27

28
                                                        2                     Case No. 3:20-CV-03906-RS
                     STIPULATION AND ORDER AMENDING SCHEDULE
         Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 4 of 6



 1          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

 2   through their respective counsel and representatives.

 3                                                  Respectfully submitted,

 4    Dated: August 27, 2020                        LAW OFFICES OF ANDREW J. BROWN

 5
                                                    By:      s/ Andrew Brown
 6                                                                ANDREW J. BROWN
 7                                                  501 W. Broadway, Suite 1490
                                                    San Diego, CA 92101
 8                                                  Telephone: (619) 501-6550
                                                    andrewb@thebrownlawfirm.com
 9
                                                    BLOOD HURST & O’REARDON, LLP
10                                                  TIMOTHY G. BLOOD (149343)
                                                    THOMAS J. O’REARDON II (247952)
11                                                  501 West Broadway, Suite 1490
                                                    San Diego, CA 92101
12                                                  Telephone: (619) 338-1100
                                                    Facsimile: (619) 338-1101
13                                                  tblood@bholaw.com
                                                    toreardon@bholaw.com
14
                                                    Attorneys for Plaintiffs
15

16

17                                                  DENTONS US LLP
18
                                                    By:      s/ Laura Leigh Geist
19
                                                                   LAURA LEIGH GEIST
20
                                                    ANDREW S. AZARMI (SBN 241407)
21                                                  ANNE E. WADDELL (SBN 311388)
22                                                  1999 Harrison Street, Suite 1300
                                                    Oakland, CA 94612-4709
23                                                  Telephone: 415 882 5000
                                                    Facsimile: 415 882 0300
24
                                                    Attorneys for Defendant Apple Inc.
25

26

27

28
                                                      3                        Case No. 3:20-CV-03906-RS
                    STIPULATION AND ORDER AMENDING SCHEDULE
         Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 5 of 6



 1                                      ECF CERTIFICATION

 2          The filing attorney attests that he has obtained concurrence regarding the filing of this

 3   document from the signatories to this document.

 4   Dated: August 27, 2020                      THE LAW OFFICES OF ANDREW J. BROWN

 5
                                                 By:            s/ Andrew J. Brown
 6                                                              ANDREW J. BROWN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4                  Case No. 3:20-CV-03906-RS
                   STIPULATION AND ORDER AMENDING SCHEDULE
         Case 3:20-cv-03906-RS Document 26 Filed 08/28/20 Page 6 of 6



 1                                                 ORDER

 2          Having reviewed the above Joint Stipulation to Amend Briefing Schedule on Defendant’s

 3   Motion to Dismiss and (Proposed) Order, IT IS HEREBY ORDERED that the Court finds that good

 4   cause exists for the entry of this Order. The schedule relating to Defendant’s Motion to Dismiss is

 5   hereby reset as follows:

 6          1.      The deadline for Plaintiffs to file their Opposition to Defendant’s Motion to Dismiss

 7   is continued to October 8, 2020;

 8          2.      Defendant’s reply brief, if any, shall be due on November 9, 2020; and

 9          3.      The   hearing   on    Defendant’s       Motion   to   Dismiss   shall   be   reset   to

10    December 3, 2020
     ________________________,    1:30 pm
                               at ________.

11          4.                                                                          XXXXXXX
                    The initial Case Management Conference shall be reset to take place the same day,

12      1/7/2021 at _________.
     at _________,  10:00 am
13          IT IS SO ORDERED.

14

15           8/28/2020
     DATED:_______________________
                                                    THE HONORABLE RICHARD SEEBORG
16                                                 UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                        5      Case No. 3:20-CV-03906-RS
                    STIPULATION AND [PROPOSED] ORDER AMENDING SCHEDULE
